DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10, 12, 15-16, 18, 21, 25, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the claim recites in line 3 a first tensile armor layer, and the new amended language recites “a tensile armour layer” in lines 8-9 which is positively reciting a tensile armor layer again, where such is considered indefinite where the scope of the claim cannot be determined when it is not clear whether there is a single tensile armor layer being recited, multiple tensile armor layer, or whether the second mentioned tensile armor layer in the amended language of claim 1 is intended to refer back to the already recited first tensile layer thereby rendering the scope of the claim unclear which makes the claim indefinite.  The remaining 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, 12, 25, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (2014/0326357).  The reference to Graham discloses the recited flexible pipe body for transporting production fluids (title; abstract; [0001-0002]), comprising: a first tensile armor layer (105; fig 1; [0039]); and a first supporting layer radially outside, or radially inside (104 supports 105 which from radially inside the tensile armor layer 105; see fig 1; [0040]), and in an abutting relationship with the first tensile armor layer (fig 1 shows 104 and 105 touching one another so they are abutting); wherein the first supporting layer comprises a helically wound constraining tape element and a helically wound electrically conductive tape element ([0040] discusses a tape layer; [0056] teaches another embodiment of the tape layer as 300; [0051-0052] discloses another embodiment having multiple layers of the tape as 500 in fig 5; and [0056] discloses the tape layer can be formed of a first polymer tape layer .
With respect to claim 2, the first supporting layer comprises a single layer or a plurality of sub layers (as set forth above the supporting layer can be a single layer 104, a multilayer tape 300, a plurality of multilayer tapes 500; which meets this claim language).  
With respect to claim 3, a single layer or at least one of the plurality of sub layers comprises windings of the electrically conductive tape element interposed with windings of the constraining tape element in the supporting layer ([0056] at least discusses this including winding the tape), and optionally (from this point on the limitations are optional and not required of the actual structure; however, see paragraphs [0056], [0051], [0047] suggests this winding around a spinning structure; and discussing such winding and methods of winding [0007] of the tape is considered to suggest helical, the tapes are known to be laminates [0008], and [0059] discusses moving the tape as it is wound on the mandrel which would lead to helical winding as well) each winding of the electrically conductive tape element in a supporting layer wraps helically around an underlying layer and is disposed in an abutting relationship with an outer surface of a tensile armor layer, provided by a surface of each tensile armor wire of the tensile armor layer, wherein the electrically conductive layer contacts at least a plurality of tensile armor wires in the tensile armor layer thereby electrically connecting multiple tensile armor wires to provide electrical continuity therebetween (as set forth above this all appears to be optional requirements, 
With respect to claim 4, a plurality of sub layers comprises a first sub layer comprising at least one helically wound constraining tape element and a further sub layer comprising at least one helically wound electrically conductive tape element ([0056] at least teaches this, and as set forth above winding around a stationary mandrel and moving the tapes along the mandrel would lead to helical winding).
	With respect to claim 5, the further sub layer abuts the first tensile armor layer (as set forth above 500 can be formed of a plurality of layers which can be considered sub layers in [0051-0052] and [0056] discusses the conductive layer is what is meant to abut the tensile armor layer).  
	With respect to claim 6, the reference does not set forth any specific amount of overlap of the winding of the tape layers, therefore it is considered to teach at least the situation of having 0% overlap of windings of the tape layers which meets claim 6.  
With respect to claim 8, the reference does not set forth any specific amount of overlap of the winding of the tape layers, therefore it is considered to teach at least the situation of having 0% overlap of windings of the tape layers which meets claim 8.  
	With respect to claim 10, the at least one helically wound electrically conductive tape element comprises one or more helically wound electrically conductive tape elements interposed between corresponding windings of a non-electrically conducting tape element (as set forth above 500 can be formed of a plurality of layers of tape which would include alternating the tape layers with conductive and non-conductive which can be considered sub layers in [0051-0052] and [0056] discusses the conductive layer is what is meant to abut the tensile armor layer) , and optionally the non-electrically conductive tape element is an insulating tape element and/or a constraining tape element (this limitation is optional and not required of the reference, however, being a plastic tape layer without conductive fibers provided would be an insulating tape element at least).  

	With respect to claim 25, a further tensile armor layer (106 is a second tensile armor layer; [0039]), wherein the first tensile armor layer is a radially inner or a radially outer tensile armor layer with respect to the further tensile armor layer (fig 1 shows a first tensile layer 105 is radially inward of second tensile layer 106), wherein optionally the first tensile armor layer comprises an outer tensile armor layer (this is optional and the reference need not teach it, however the second tensile layer is outer to the first);
and optionally the flexible pipe body further comprises a further supporting layer, comprising a helically wound constraining tape element and a helically wound electrically conductive tape element, wound radially outside and adjacent to the further tensile armor layer (this limitation is optional as well and the reference need not teach it; layer 102 is discussed as essentially a barrier type layer [[0037] and [0056] discusses the alternating tape layers of non-conductive and conductive tape layers can be used in place of the barrier layer as well which would provide a further support layer of tape upon this substitution as layer 102);
and optionally the flexible pipe body further comprises a still further supporting layer, comprising a helically wound constraining tape element and a helically wound electrically conductive tape element; wherein the first supporting layer, further supporting layer and the still further supporting 
With respect to claim 30, a fluid retaining polymer layer radially inside the first tensile armor layer (fig 1 shows layer 102, and such is discussed as a polymer barrier type layer in [0036-0037] and fig 1 shows layer 102 radially inside of the first tensile armor layer 105, where the claim does not require it abut); and an outer sheath radially outside of the first tensile armor layer (fig 1 shows an outer sheath 108 which is radially outside of the first tensile armor layer 105, where the claim does not require it abut, and see [0041]).

Claim(s) 1-6, 8, 10, 21, 30, 34-35, 38, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glejbol (WO 2011/072688).  If further description is needed of the pertinence of the reference see the PCT.  The reference to Glejbol discloses the recited flexible pipe body for transporting production fluids comprising a first tensile armor layer (23,33; fig 3, 4), and a first supporting layer radially outside, or radially inside (fig 6; see page 24 second paragraph and all the layers inside), and in an abutting relationship with the first tensile armor layer, wherein the first supporting layer comprises a helically wound constraining tape element (54c) and a helically wound electrically conductive tape element (54c’).  With respect to claim 1 amended language see below.  With respect to claim 2, there is at least a single layer forming the first supporting layer (figs 4 and 6).  With respect to claim 3, the at least single layer is seen to have conductive tape interposed between constraining tape elements as seen in figure 6.  With respect to claim 4, as seen in figure 6 the plurality of sub layers comprises a first sublayer comprising at least one helically wound constraining tape element and a further sub layer comprising at least one helically wound electrically conductive tape element (seen as tapes 54a, 54a’,54c, and 54c’).  With respect to claim 5, the further sub layer can abut the first tensile armor layer  as being metallic which would meet the recitation of such being a metal tape.  With respect to claim 30, there can be a fluid retaining polymer layer 102 radially inside the first tensile armor layer, and an outer sheath 108 (see fig 1) outside the tensile armor layer.  With respect to claim 34, the method of providing the layers is provided and as seen in fig 3, tensile armor layer 23 is seen to contact layer 24a which is considered to be the same as layer 54a and since such is metal and contacts the tensile armor layer 23 it would make electrical contact with the tensile armor layer.  With respect to claim 35, the method or providing the constraining tapes and electrically conductive tapes by interposing the windings as described above is taught.  With respect to claim 38, the first supporting layer is provided as  single layer of windings of electrically conductive tapes as described above and constraining tapes with sublayers as described above.  With respect to claim 41, as the electrically conductive tape is wound with the constraining tape simultaneously providing electrical continuity and radial support to wires of an underlying tensile armor layer as described above where the method of providing such is also taught.  With respect to all of the optional steps and structures set forth in the amended claims, such are not required since they are considered optional and not specifically required.  
With respect to the amended claim language in claim 1, this is similar to what is set forth in claim 34, specifically, requiring the electrically conductive tape element to be disposed in an abutting .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham.  The reference to Graham discloses all of the structure as set forth above, with respect to claim 16, the reference teaches using carbon fibers in layers of the tape which would result in the polymer .  
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Dodds (2016/0107401).  The reference to Graham discloses all of the recited structure with the exception of providing a connector at the end of the hose.  The reference to Dodds discloses the recited .
.
Claims 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glejbol.  The reference to Glejbol discloses all of the recited structure with the exception of providing additional sub layers, the properties of the materials, and amounts of fibers provided, however, it is considered  merely a duplication of parts to provide additional sub layers where it would have been obvious to add additional layers to provide more strength to the hose and prevent failure as such is an obvious duplication of parts which only requires routine skill in the art.  It is considered an obvious choice of mechanical expedients to select material properties and amounts of fibers to meet the environmental and strength needs of the user and it would have been obvious to use routine experimentation to optimize these values to insure the hose does not prematurely fail as such is an obvious choice of mechanical expedients.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glejbol in view of Mollen (2015/0059908).  The reference to Glejbol discloses all of the recited structure with the exception of forming the reinforcing tape with carbon reinforcing fibers.  The reference to Mollen discloses the recited flexible pipe body for transporting production fluids comprising a first tensile armor layer (1,4; fig 6A; the outermost layer provided with 1 with 4 provided therein forming the whole layer as a tensile armor layer), and a first supporting layer radially outside, or radially inside (1’,2; fig 6A; the central layer formed of 1 with embedded fibers 2, and extra layer 1’), and in an abutting relationship .
Claims 25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glejbol in view of Dodds (2016/0107401).  The reference to Glejbol discloses all of the recited structure with the exception of providing additional tensile armor layers, and providing a connector at the end of the hose.  The reference to Dodds discloses the recited flexible pipe comprising a first tensile armor layer 105, and a second tensile armor layer 106 [0062], a first supporting layer tape 104 [0063], and that connectors can be provided [0065].  It would have been obvious to one skilled in the art to modify the armor layer in Glejbol by providing a second tensile armor layer, and to provide connectors as suggested by Dodds where such would provide the hose with extra tensile strength and allow such to be connected to other devices which would increase its usefulness and make it more functionally desirable to allow for connection to devices to connect them fluidly.

s 1-5, 21, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bectarte (2010/0089481) in view of Graham.   The reference to Bectarte discloses the recited flexible pipe body for transporting production fluids comprising a first tensile armor layer (48; fig 2), and a first supporting layer radially outside, or radially inside (fig 2; 42,44), and in an abutting relationship with the first tensile armor layer, wherein the first supporting layer comprises a helically wound constraining tape element (46).  With respect to claim 2, there is at least a single layer forming the first supporting layer (fig 2).  With respect to claim 3, the at least single layer is seen to have conductive tape interposed between constraining tape elements as seen in figure 2.  With respect to claim 21, the material used to make up the conductive tape is discussed as being metallic which would meet the recitation of such being a metal tape (steel is set forth in [0050}).  With respect to claim 30, there can be a fluid retaining polymer layer 36 [0044] radially inside the first tensile armor layer, and an outer sheath 54 (see fig 2) outside the tensile armor layer.  
The reference to Bectarte discloses all of the recited structure with the exception of forming the tape layer of a two layer tape with one layer being conductive and one layer non-conductive with the conductive tape element in an abutting relationship with the tensile armor layer.  The reference to Graham teaches the tape layer can be a single layer or a multiple layer construction where one layer is non-conductive and is wound on the carcass and a conductive layer of tape provided over it and in contact with a first tensile armor layer in an abutting manner as discussed above.  It would have been obvious to one skilled in the art to modify the tape layer of Bectarte to be formed a multiple layer construction with an inner non-conductive tape and a conductive tape provided over it such that such can abut the first tensile armor layer as suggested by Graham where such provides the tape layer with conductive fibers which can replace a single layer tape with a multiple layer tape and providing the conductive fibers allows for heating of the polymer tape to cure the resin which would provide for an easier manner to cure the polymer tape once it is in place. 


Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive. With respect to the arguments directed at the Wellstream reference, and Mollen under 35 USC 102 rejections such arguments were persuasive but are moot now since these rejections have been dropped.  With respect to the arguments directed to Bectarte, such are essentially persuasive with regards to the 102 rejection but moot in light of the new 103 obviousness rejection above using the teachings of Graham.  With respect to Glejbol, and that the tape layers are not actually tape layers, it is noted that the claim language does not specifically recited any limitations of the tape layer which would not be met by the various shaped tapes used in Glejbol, and with no specific claim limitations not met by the reference, the shaped wires of Glejbol can be considered as tape without any further positive claim limitations being recited that these would not be considered shaped tape members, so without limitations of long or thin in the claim language the referenced tape layer does not need to meet these limitations and the arguments are more detailed than the actual claim language supports at this time, therefore the rejection still stands.  With respect to the arguments directed to Bectarte and the type of armor layer taught by [0047] such is not persuasive since [0065] discusses the similar layer 48’,50’ are also pressure armor and are the same as 48,50, and when describing the pressure armor 48’,50’ describes the type of pressure as tensile pressure that the armor layer is provided for, so 48,50 even though they don’t say tensile in this section its clear the same type of elements 48’,50’ are tensile armor and 48,50 are considered as such as well, therefore this argument is not found persuasive and the rejection as modified above still is applicable.  With respect to the argument directed at Glejbol having wear layer 47 which prevents 54c from abutting the tensile armor layer, such appears to be discussing other embodiments when it comes to other forms of the layer, but does not apply it to 54c necessarily .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Hardy, Rytter, and Do disclosing state of the art flexible pipe bodies that can be provided with armor layers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH